King v Marwest, LLC (2021 NY Slip Op 08226)





King v Marwest, LLC


2021 NY Slip Op 08226


Decided on March 17, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 17, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, A.P.J.
ROBERT J. MILLER
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON, JJ.


2018-13787
 (Index No. 1364/15)

[*1]Lisa King, appellant,
vMarwest, LLC, respondent.


Sobo & Sobo, LLP, Middletown, NY (Stephen J. Cole-Hatchard and Mark Cambareri of counsel), for appellant.
Marshall Dennehey Warner Coleman & Goggin, P.C., Rye Brook, NY (Jennifer M. Meyers of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Christi J. Acker, J.), dated September 19, 2018. The order granted the defendant's motion for summary judgment dismissing the complaint.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
In light of this Court's determination in a related appeal from an order dated January 16, 2018 (see King v Marwest, LLC, __AD3d __ [Appellate Division Docket No. 2018-01726; decided herewith]), this appeal must be dismissed as academic (see West St. Props., LLC v American States Ins. Co., 150 AD3d 791, 792; see also Dray v Staten Is. Univ. Hosp., 160 AD3d 620, 621).
MASTRO, A.P.J., MILLER, DUFFY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court